Citation Nr: 1308936	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's basal cell and squamous cell carcinoma scar residuals for the period prior to April 16, 2007.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's basal cell and squamous cell carcinoma scar residuals for the period on and after June 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which increased the disability evaluation for the Veteran's basal cell carcinoma of the nose from 30 to 50 percent; effectuated the award as of April 16, 2007; and denied a temporary total evaluation for basal cell carcinoma of the nose under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an April 16, 2007 surgical procedure.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2011, the Appeals Management Center (AMC) granted a temporary total evaluation for the Veteran's basal cell carcinoma of the nose under the provisions of 38 C.F.R. § 4.30 following an April 16, 2007 surgical procedure for the period from April 16, 2007 to May 31, 2007.  In May 2011, the Veteran submitted a Motion to Advance on the Docket.  In August 2011, the Board granted the Veteran's motion.  In August 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2012, the Board noted that the Veteran had been afforded an April 2012 dermatological evaluation which revealed two new malignant skin lesions.  The Board remanded the Veteran's appeal to the RO for additional action which included obtaining clinical documentation pertaining to the treatment of the additional skin cancers.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

REMAND

In February 2013, the Veteran submitted a February 2013 physical evaluation from R. Unkefer, M.D., and waived initial RO review of the evidence.  The doctor advanced assessments of "right jaw line [ruleout basal cell carcinoma]" and "7mm right ear [ruleout squamous cell carcinoma]."  He noted that the Veteran's biopsy results were pending.  Clinical documentation of the biopsy results are not of record.  Additionally, VA clinical documentation dated after August 2012 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his basal cell carcinoma and squamous cell carcinoma after August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact R. Unkefer, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that after August 2012.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

